United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Hartford, CT, Employer
)
___________________________________________ )
B.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-488
Issued: June 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On January 2, 2014 appellant filed a timely appeal from the October 15, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally
related to factors of his federal employment.
FACTUAL HISTORY
On July 26, 2013 appellant, then a 46-year-old letter carrier, filed an occupational disease
claim alleging pain in his knees when he walked his route and went up and down stairs while
working. He alleged that his condition began on July 16, 2013 and that he first became aware of
its relation to his work on that date. Appellant stopped work on July 26, 2013. The employing
1

5 U.S.C. § 8101 et seq.

establishment noted that it was informed of the condition on that date. Appellant’s supervisor
stated that appellant had previously commented that he had to stop playing basketball due to bad
knees.
By letter dated August 1, 2013, OWCP advised appellant that additional factual and
medical evidence was needed.
In a July 16, 2013 report, Dr. John Mitamura, a Board-certified orthopedic surgeon, noted
that appellant worked at the employing establishment and was seen for progressive knee pain,
particularly in the right knee. Appellant reported pain while going down stairs and a sensation of
near buckling and instability in the right knee. Dr. Mitamura examined appellant and diagnosed
a torn medial meniscus of the right knee. He recommended a magnetic resonance imaging
(MRI) scan.2 In an August 1, 2013 report, Dr. Mitamura listed a July 11, 2013 date of injury and
noted that appellant’s occupation required that he enter and exit a truck and place mail into green
boxes. He recommended a limited restriction of 50 pounds but appellant moved many of the
bags as well as loaded packages. Dr. Mitamura also noted that appellant had stair climbing
responsibilities. On the date of injury, appellant noted severe right knee pain, and had a limp and
difficulty going up and down stairs with buckling of the knee. A July 24, 2013 right knee MRI
scan showed tearing of the medial meniscus, thinning of the medial compartment and a
cartilaginous defect. He examined appellant and diagnosed tearing of the medial meniscus and
condylar defects in the knee. Dr. Mitamura recommended physical therapy. He opined that the
tear would not heal and that appellant would need surgery; but physical therapy and knee bracing
would be tried first. Dr. Mitamura stated that appellant was “totally disabled from work in light
of the responsibility of lifting heavy mailbags and going up and downstairs.”
A later report by Dr. Mitamura, dated August 13, 2013, reflected examination of
appellant and noted his difficulty rising from a seated position, a significant right antalgic gait
and a right knee valgus deformity. He diagnosed torn right knee meniscus, suspected left knee
meniscal tear and osteochondral defect of both ankles. Dr. Mitamura recommended MRI scan
studies to the left knee, right and left ankle and physical therapy for both knees. He reiterated
that appellant was totally disabled for work as a mail carrier and could not bend, stoop, squat, or
carry more than 5 to 10 pounds maximum on an intermittent basis. Dr. Mitamura opined that
“secondary to the numerous steps and carrying of mail which can be up to 70 pounds including
getting in and out of the truck has led to repetitive trauma and impacts, which have led to the
injuries to the right and left ankles and right and left knees.” He noted that appellant explained
his work activities when exiting his truck and delivering mail, and carrying parcels weighing up
to 50 pounds. Dr. Mitamura explained that this “further creates accelerated impact on stepping
and onto the ground.” The duties led to appellant’s repetitive stresses and the injuries he
sustained to knees and ankles. In a September 4, 2013 report, Dr. Mitamura noted appellant’s
status. He diagnosed internal derangement of both knees, worse on the right and both ankles.
Dr. Mitamura requested authorization for right knee arthroscopy and opined that appellant was
totally disabled.
2

A July 24, 2013 right knee MRI scan, read by Dr. Andre Khoury Yacoub, a diagnostic radiologist, revealed a
horizontal tear of the posterior horn and posterior half of the body of the medial meniscus with thinning and
irregularity of the medial compartment with cartilaginous defects and mild effusion with fissures through the
cartilage of the lateral aspect of the patella.

2

Appellant provided an August 13, 2013 statement in which he indicated that he worked
for the employing establishment for over 19 years. He stated that he engaged in excessive
walking, going up and down stairs, carrying, pushing and pulling the maximum weight of 70
pounds during package deliveries, carrying mail on his shoulders during inclement weather and
stepping in and out of work trucks approximately 200 times per day. Appellant indicated that the
trucks had two steps from the curb to the sidewalk. He advised that he completed these tasks
five to six days a week for 8 to 12 hours a day. Appellant explained that on July 10, 2013 he
completed his assignment and when he woke up, his right knee was swollen. He noted that he
went to work with a limp and when he told his supervisor, she informed him that he should take
his time completing his assignment. Appellant indicated that his work duties caused his knee
condition, especially on the right knee, with swelling, severe pain, buckling tingling and wear
and tear of the knees. He noted that his outside activities included spending time with his child,
driving her to tutoring sessions and any of her activities. OWCP also received physical therapy
progress notes.
In an October 15, 2013 decision, OWCP denied the claim, finding that the medical
evidence did not demonstrate that the claimed condition was related to established work events.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

3

relationship between the diagnosed condition and the specific employment factors identified by the
claimant.5
ANALYSIS
The Board finds that this case is not in posture for decision.
The evidence establishes that appellant has bilateral knee conditions and performed work
activities such as walking his route, climbing up and down steps, carrying packages weighing up
to 70 pounds and stepping in and out of his truck. The Board notes that the medical reports of
record generally support that appellant has internal derangement to the right and left knees and
that arthroscopy was recommended. The record also reflects that appellant has a torn medial
meniscus in the right knee.
In an August 1, 2013 report, Dr. Mitamura explained that appellant’s occupation required
that he enter and exit a truck, place mail into boxes, move mailbags and load packages. He also
noted that appellant also had stair climbing responsibilities. Dr. Mitamura indicated that on the
date of injury, appellant noted severe pain in his right knee, and had a limp and difficulty going
up and down stairs and reported it to his supervisor. He confirmed that appellant had buckling to
the knee and noted that a right knee MRI scan showed tearing of the medial meniscus with
thinning of the medial compartment. Dr. Mitamura opined that appellant was “totally disabled
from work in light of the responsibility of lifting heavy mailbags and going up and downstairs.”
In an August 13, 2013 report, he noted findings and diagnosed torn right knee meniscus and
suspected tear of the left knee meniscus and osteochondral defect to the right and left ankles.
Dr. Mitamura advised that appellant was totally disabled for work as a mail carrier and opined
that “secondary to the numerous steps and carrying of mail which can be up to 70 pounds
including getting in and out of the truck has led to repetitive trauma and impacts, which have led
to the injuries to the right and left ankles and right and left knees.” He referenced work activities
of exiting a truck, delivering mail and carrying parcels weighing up to 50 pounds. Dr. Mitamura
explained that this “further creates accelerated impact on stepping and onto the ground.” He
opined that appellant’s duties led to repetitive stresses and the injuries he sustained to his knees
and ankles. Dr. Mitamura’s reports identify work factors contributing to appellant’s condition,
provide diagnoses and opine that appellant’s conditions were caused by his employment duties.
While his opinion is not sufficiently rationalized to meet appellant’s burden of proof, it generally
supports causal relation between his accepted employment duties and his knee and ankle
conditions and is sufficient to require OWCP to undertake further development of appellant’s
claim.6
The case will be remanded to OWCP for further development of the medical evidence,
for referral to an appropriate medical specialist for a rationalized opinion as to whether
appellant’s work duties contributed to his bilateral leg conditions. Following this and such other
development as it deems necessary, OWCP shall issue a de novo decision.

5

Id.

6

See also E.J., Docket No. 09-1481 (issued February 19, 2010); John J. Carlone, 41 ECAB 354, 358-60 (1989).

4

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 15, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: June 18, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

